UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7147



ELMORE MCLEMORE, a/k/a William Westbrooks,

                                             Petitioner - Appellant,

          versus


P. PITZER, BOP Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.




                            No. 98-7148



ELMORE MCLEMORE, a/k/a Verdel Jenkins,

                                             Petitioner - Appellant,

          versus


P. PITZER, BOP Warden; J. JOSEPH CURRAN, JR.,
Attorney General of the State of Maryland,

                                          Respondents - Appellees.
                           No. 98-7149



ELMORE MCLEMORE, a/k/a William Clemons,

                                          Petitioner - Appellant,

          versus


P. PITZER, BOP Warden; J. JOSEPH CURRAN, JR.,
Attorney General of the State of Maryland,

                                          Respondents - Appellees.



                           No. 98-7150



ELMORE MCLEMORE,

                                           Petitioner - Appellant,

          versus


P. PITZER, BOP Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-1951-S, CA-98-2055-S, CA-98-2073-S, CA-98-2082-S)




                                2
Submitted:   January 21, 1999          Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elmore McLemore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In these consolidated cases, Elmore McLemore seeks to appeal

the district court’s orders denying relief on his petitions filed

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998).     We have re-

viewed the records and the district court’s opinions and find no

reversible error. Accordingly, we deny certificates of appealabil-

ity and dismiss the appeals on the reasoning of the district court.

See McLemore v. Pitzer, Nos. CA-98-1951-S, CA-98-2055-S (D. Md.

July 1, 1998); CA-98-2073-S, CA-98-2082-S (D. Md. July 7, 1998).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s judgments in 98-7147 and 98-
7148 are marked as “filed” on June 30, 1998, the district court’s
records show that they were entered on the docket sheets on July 1,
1998. Similarly, the district court’s judgments in 98-7149 and 98-
7150 are marked as “filed” on July 2, 1998, but the district
court’s records show that they were entered on the docket sheets on
July 7, 1998. Pursuant to Rules 58 and 79(a) of the Federal Rules
of Civil Procedure, we take the date that the judgment was entered
on the docket sheet as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                4